Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 4, 8, 13, 17 and 23
Cancelled: 12
Added: None
Therefore, claims 1-11 and 13-23 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Crounse (US 2017/0346989 A1, hereinafter “Crounse”) in view of Frost et al. (US 2019/0132919 A1, hereinafter “Frost”). 

As to claim 1, Crounse (Fig. 2) discloses a method for operating a display device (Para. 0028), comprising: 
receiving a first input color dataset representing a color value intended to be displayed at a first
pixel location (Para. 0028, the first color value at x1,1 intended to be displayed at the first pixel [1, 1]);  
generating, from the first input color dataset, a first output color dataset for driving a first set of
light emitters that emit light for the first pixel location (Para. 0030, the first color output y1,1 generated by a subset of primary light emitters of the projector);  
determining a first error correction dataset (ei,j) representing a first compensation of color error of the first set of light emitters resulting from a difference between the first input color dataset and the first output color dataset (214; Para. 0031);  
receiving a second input color dataset (input color x1,2) for a second set of light emitters that emit light for a second pixel location (a second subset of primary light emitters for the second pixel location), 
converting, using values in the first error correction dataset, the second input color dataset to
generate an error-modified second color dataset (uI,j; Para. 0028-0029); 
	responsive to determining that the error-modified second color dataset falls outside of a common color gamut that represents ranges of colors of  the display device, performing mapping of the error-modified second color dataset to an adjusted error-modified second color dataset (u’I,j) that is within the common color gamut (206; Para. 0029);
generating, from the dithered second color dataset, a second output color dataset for driving a
1,2; Para. 0030), 
generating a second error correction dataset (e1,2) for a third set of light emitters (a third subset of the primary emitters) to compensate the difference between the second input color dataset and the second output color dataset (Para. 0029), the second error correction dataset resulted at least from the mapping of the error-modified second color dataset to the adjusted error-modified second color dataset (Para. 0031).
Crounse does not disclose the second set of light emitters comprising a first subset of light emitters that emit light in a first color range defined by a first gamut, and the second set of light emitters further comprising a second subset of light emitters that emit light in a second color range defined by a second gamut, the first gamut different from the second gamut; and
the common color gamut being an overlapping area of the first gamut and the second gamut.
However, Frost (Fig. 2) teaches the second set of light emitters comprising a first subset of light emitters that emit light in a first color range defined by a first gamut (201; Para. 0065, a set of LED driven by low current), and the second set of light emitters further comprising a second subset of light emitters that emit light in a second color range defined by a second gamut (202; Para. 0065, a set of LEDs driven by high current), the first gamut different from the second gamut (201 and 202 are different gamut); and
the common color gamut (203) being an overlapping area of the first gamut and the second gamut (Para. 0065).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Frost to drive the LEDs using high current and low current in the device disclosed by Crounse. The motivation would have been to perform LED light control over a wide dynamic intensity range with a limited PWM resolution (Frost; Para. 0007, 0111). 
The above rejection also stands for the corresponding device of claim 17 and the similar processing unit of claim 23. 

 	As to claim 2, Crounse discloses the method of claim 1, wherein the difference between the first input color dataset and the first output color dataset is caused at least by a quantization (212) of driving currents of the first set of light emitters that exhibit shifts of color (Para. 0030). 
 
As to claim 3, Crounse discloses the method of claim 2, wherein generating the first output color dataset comprises using one or more look-up tables (208), the look-up tables compensate the shifts of color to determine the first output color dataset (Para. 0030, a simplex finder is interpreted to read on a look-up table as it processes the information). 
	The above rejection also stands for the corresponding device of claim 19.

As to claim 4, Crounse does not explicitly disclose the method of claim 1, wherein the first subset of light emitters driven a first current level and the second subset of light emitters driven at a second current level different from the first current level, driving the first subset at the first current level causing the first subset of light emitters to emit light defined by the first color gamut and driving the second subset at the second current level causing the second subset of light emitters to emit light defined by the second color gamut. 
However, Frost (Fig. 4) teaches wherein the first subset of light emitters driven a first current level (106; LEDs driven by a low current) and the second subset of light emitters driven at a second current level (107; LEDs driven by a high current) different from the first current level, driving the first subset at the first current level causing the first subset of light emitters to emit light defined by the first the second color gamut (202; Para. 0065).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Frost to drive the LEDs using high current and low current in the device disclosed by Crounse. The motivation would have been to perform LED light control over a wide dynamic intensity range with a limited PWM resolution (Frost; Para. 0007, 0111). 
The above rejection also stands for the corresponding device of claim 20. 

As to claim 5, Frost teaches the method of claim 4, wherein the first subset of light emitters are driven by first pulse width modulation (PWM) signals at the first current level and the second subset of light emitters are driven by second PWM signals at the second current level (Para. 0069). 
The above rejection also stands for the corresponding device of claim 21. 

As to claim 6, Crounse does not disclose the method of claim 1, wherein generating the first output color dataset comprises: 
splitting a version of the first input color dataset into a first sub-dataset and a second sub-dataset; 
adjusting the first sub-dataset using a first correction matrix that accounts for a first color shift; and 
adjusting the second sub-dataset using a second correction matrix that accounts for a second
color shift. 
However, Frost (Fig. 4) teaches wherein generating the first output color dataset comprises: 
splitting a version of the first input color dataset (102) into a first sub-dataset (106, “low current level”) and a second sub-dataset (107 “high current level”; Para. 0103); 

adjusting the second sub-dataset using a second correction matrix that accounts for a second
color shift (103, 106; Para. 0019, 0104, the parameters for the low level current). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Frost to drive the LEDs using high current and low current in the device disclosed by Crounse. The motivation would have been to perform LED light control over a wide dynamic intensity range with a limited PWM resolution (Frost; Para. 0007, 0111). 

As to claim 7, Frost teaches the method of claim 6, wherein the first output color dataset is a combination of the first sub-dataset and the second sub-dataset, the first sub-dataset corresponds to most significant bits of the first output color dataset, and the second sub-dataset corresponds to least significant bits of the first output color dataset (Para. 0110-0111, the higher value current will be represented by the most significant bits, and the lower value current will be represented by least significant bits). 

As to claim 8, Frost discloses the method of claim 6, wherein adjusting the first sub-dataset using the first correction matrix maps a first color coordinate represented by values of the first sub-dataset from the common color gamut to the first gamut (Fig. 2 element “T1”; Para. 0065-0067, “the common gamut can be used to calculate a closest colour point to the target colour point, which is displayable by both selected current values”, in the case of using the low current, the first color coordinate will be represented by the first gamut), and adjusting the second sub-dataset using the second correction matrix maps a second color coordinate represented by values of the second sub-dataset from the common color gamut to the second gamut (Fig. 2 element “T2”; Para. 0065-0067, 
	
 	As to claim 9, Crounse (Fig. 2) discloses the method of claim 1, wherein determining the error correction dataset comprises: 
determining an error (ei,j) being the difference between the first output color dataset (yi,j) and a version of the first input color dataset (xi,j; Para. 0031); and 
passing the error through an image kernel to generate the error correction dataset (106; 0010). 
 
As to claim 13, Crounse discloses the method of claim 1, wherein the mapping of the error-modified second color dataset to the adjusted error-modified second color dataset that is within the color gamut is a constant-hue mapping (Para. 0032). 

As to claim 15, Crounse discloses the method of claim 1, wherein the error correction dataset comprises data values for adjusting a plurality of pixel locations neighboring the first pixel location, and the second pixel location is one of the plurality of pixel locations neighboring the first pixel location (Para. 0010, 0021, the dithering is done for each pixel). 
 
 	As to claim 16, Frost teaches the method of claim 1, wherein the light emitters of the first set and the second set are light emitting diodes (LEDs) that exhibit color shifts when different levels of current drive the light emitters (Fig. 4; Para. 0065). 


As to claim 22, Crounse does not disclose the display device of claim 20, wherein generate the first output color dataset comprises: 
split a version of the first input color dataset into a first sub-dataset for the first subset of
light emitters and a second sub-dataset for the second subset of light emitters; 
	adjust the first sub-dataset using a first correction matrix that accounts for a first color shift of the first subset of light emitters driven by the first current level; and 
adjust the second sub-dataset using a second correction matrix that accounts for a second
color shift of the second subset of light emitters driven by the second current level. 
However, Frost (Fig. 4) teaches wherein generate the first output color dataset comprises: 
split a version of the first input color dataset (102) into a first sub-dataset for the first subset of light emitters (106, “low current level”) and a second sub-dataset for the second subset of light emitters (107 “high current level”; Para. 0103); 
adjust the first sub-dataset using a first correction matrix that accounts for a first color shift the first subset of light emitters driven by the first current level (107; Para. 0100-0101, 0103, equation matrix for the high level current); and 
adjust the second sub-dataset using a second correction matrix that accounts for a second
color shift of the second subset of light emitters driven by the second current level (103, 106; Para. 0019, 0104, the parameters for the low level current). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Frost to drive the LEDs using high current and low current in the device disclosed by Crounse. The motivation would have been to perform LED light control over a wide dynamic intensity range with a limited PWM resolution (Frost; Para. 0007, 0111). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crounse and Frost as applied to claim 9 above, and further in view of Wang et al. (US 2015/0287354 A1, hereinafter “Wang”).

As to claim 10, Crounse does not disclose the method of claim 9, wherein the image kernel is a Floyd-Steinberg dithering kernel. 
	However, Wang teaches wherein the image kernel is a Floyd-Steinberg dithering kernel (Para. 0081). 
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Wang to use Floyd-Steinberg diffusion method in the device disclosed by Crounse. The combination would have merely yielded predictable results of diffusing errors to the neighboring pixels (Wang; Para. 0081). 
 
As to claim 11, Crounse discloses the method of claim 10, wherein the version of the first input color dataset is an error-modified color dataset that is generated from the first input color dataset adding error values determined from other previous pixel locations (Fig. 2 element 104; Para. 0021). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crounse and Frost as applied to claim 1 above, and further in view of Roberts et al. (US 2007/0115228 A1, hereinafter “Roberts”).

As to claim 14, Crounse does not disclose the method of claim 1, wherein generating the first output color dataset further comprises: 
splitting a version of the first input color dataset into a first sub-dataset and a second sub-

scaling the first sub-dataset with a first scale factor, the first scale factor representing a first
compensation for a first non-uniformity of a first subset of the first set of light emitters; and 
scaling the second sub-dataset with a second scale factor that is different from the first scale
factor, the second scale factor representing a second compensation for a second non-uniformity of a
second subset of the first set of light emitters. 
However, Roberts teaches the method of claim 1, wherein generating the first output color dataset further comprises: 
splitting a version of the first input color dataset into a first sub-dataset and a second sub-
dataset (Fig. 3 elements 20A, 20B; Para. 0073);  
scaling the first sub-dataset with a first scale factor, the first scale factor representing a first
compensation for a first non-uniformity of a first subset of the first set of light emitters (Para. 0108); and 
scaling the second sub-dataset with a second scale factor that is different from the first scale
factor, the second scale factor representing a second compensation for a second non-uniformity of a
second subset of the first set of light emitters (Para. 0108, it is merely an optimization of result effective value to optimize different parameters by different scale factors).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Roberts to scale the parameters in a device disclosed by Crounse. The motivation would have been to simplify the calculation (Roberts; Para. 0108).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Jorgensen
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625